Title: To James Madison from Valentin de Foronda, 26 December 1807
From: Foronda, Valentin de
To: Madison, James



Muy seňor mio:
Philada Diciembre 26 de 1807

El Decreto expedido por su Exa. el Seň. Presidente de los Estados Unidos és de tanta gravidad y de tal naturaleza, que faltaria à mi obligacion se dexase de comunicarlo á los sres. Capitanes Generales de la Americas de mi Soberano y como por el Decreto esta prohibida la salida de los Barcos, á menos de que su Exa. el Sõr. Presidente conceda su Permiso, recurro à VS en calidad de Encargado de Negocios por S. M. C. á fin de que se sirva enviarme la licencia correspondiente para los Barcos que necesite emplear con dho. objeto.  Dios gue. á VS ms as  B. L M de VS. su mas atento servidor

Valentin de Foronda

